                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      ED CV 20-283-JFW(SHKx)                                              Date: June 2, 2021

Title:        Darrell Allen, Sr., et al. -v- County of San Bernardino, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER TO SHOW CAUSE

       Lead counsel are ordered to show cause in writing by June 3, 2021 why they should not be
sanctioned in the amount of $2,500,00 and why Defendants’ Motion for Summary Judgment or in
the Alternative Partial Summary Judgment, filed April 5, 2021 (Docket No. 53), and Plaintiffs’
Opposition, filed May 10, 2021 (Docket No. 77), should not be stricken for their violation of the
Court's Scheduling and Case Management Order ("CMO") (Docket No. 26) relating to the
presentation of deposition testimony. See CMO, ¶ 4(b). No oral argument on this matter will be
heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order
to Show Cause will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to respond to the Order to Show Cause will result in the imposition of sanctions and striking
of Defendants’ Motion for Summary Judgment.

      In addition, counsel shall file the required documents re: deposition testimony on or before
June 3, 2021.

         IT IS SO ORDERED.




                                                                                Initials of Deputy Clerk sr
